         Case 1:19-cr-00911-WHP Document 26 Filed 05/18/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  United States of America,

                 –v–
                                                                      19-cr-911 (WHP)
  Victor Escalante,
                                                                           ORDER
                        Defendant.



WILLIAM H PAULEY III, District Judge:

       A change of plea is scheduled in the above-captioned matter for May 19, 2020 at 12:00

p.m. A publicly-accessible audio line is available by dialing 917-933-2166, entering participant

code 983506053.

       If the Court must transition to its teleconference line, a publicly-accessible audio line will

be available by dialing (888) 363-4749, and entering Access Code 3070580.

       SO ORDERED.


 Dated: May 18, 2020
        New York, New York
